Title: To George Washington from Colonel Benedict Arnold, 13 November 1775
From: Arnold, Benedict
To: Washington, George

 

Point Levi [Quebec] [13]th Novr 1775
May it please your Excellency

The foregoing is a Copy of my last of the 8th Instant, by an Express sent me by General Montgomery, who, I am this Moment informed, was taken fifteen Leagues above this on his Return—I have waited three Days for the Rear to come up, and in preparing scaling Ladders &c.
The Wind has been so high these three Nights that I have not been able to cross the River, but is now moderated and intend crossing this Evening with about 40 Canoes; to prevent which the Hunter Sloop & Lizard Frigate lie opposite—however expect to be able to evade them. I have received the agreeable Intelligence that St John’s is in our Hands and Montreal invested. The Merchant Ships in the Harbour (about fifteen) are loading Day & Night, & four already sailed. I am very respectfully Your Excellency’s most obedient and very humble Servt

Benedt Arnold

